Title: To George Washington from Robert Fulton, 12 September 1796
From: Fulton, Robert
To: Washington, George


        
          Sir
          London September 12th 1796
        
        By my Friend Dr Edwards I beg leave to present you with this publication; which I hope will be honoured with your Perusal at a Leisure hour; The object of which is to Exhibit the Certain mode of Giving Agriculture to every Acre of the immense Continent of America; By means of A Creative System of Canals.
        When this Subject first entered my thoughts, I had no Idea of its Consequence: But the scene Gradually opened and at Length exhibited the most extensive and pleasing prospect of Improvements; hence, I now Consider it of much national Importan[c]e; And View it Like the application of those particuler principles which produce certain effects.
        Thus the discovery of the Mariners Compass Gave Commerce to the World.
        The Invention of printing is dissipating darkness and giving a Polish to the Mass of Men.
        
        And the Introduction of the Creative System of Canals as certain in their Effects: will Give an Agricultural Polish To every Acre of America.
        I Therefore Beg Leave to Submit to your Contemplation the Last Chapter with the Supplement; which exhibits the Specific System for America: And hoping that your Excellencies Sanction will awaken the Public attention to the Subject: I Remain with all possible Respect your Excellencies most Obedient And Very humble Servant—
        
          Robert Fulton
        
      